DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      KROHN AND MOSS, LTD.,
                            Appellant,

                                    v.

 TOMEIKO SHULONDA EVANS and NISSAN NORTH AMERICA, INC.,
                      Appellees.

                              No. 4D19-3527

                         [November 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis B. Keyser, Judge; L.T. Case No. 50-2018-CA-005579-
XXXX-MB.

  Emily Lora Mallor of Krohn and Moss, Ltd., Chicago, Illinois, for
appellant.

   Loren W. Fender of Bowman and Brooke LLP, Miami, for appellee
Nissan North America, Inc.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.